Title: To James Madison from William C. C. Claiborne, 30 May 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


30 May 1804, New Orleans. “I was honored on last evening with the receipt of your letter of the 1st. Instant.
“I consider peace as the greatest of national blessings, and there is nothing I should more lament than to see my country involved in war with any of the European powers. The formal recession therefore of the King of Spain from his objections to the transfer of Louisiana to the United States affords me great pleasure: but I must confess I should feel additional satisfaction, if the limits of the ceded territory were ascertained and acknowledged: I fear the Spanish Court will not readily admit that any part of West Florida is included in the treaty of Ildefonso; at least the officers of Spain who are here, deny that the treaty is capable of such construction, and I am sorry to find that many of our citizens avow a like sentiment; it is probable however, they are influenced by interest, for many are concerned in Morales’s speculations, and I give it to you as my opinion, that there is very little land in West Florida but what has been surveyed and is now claimed. If therefore it should unfortunately happen, that a second negotiation should be resorted to, in order to acquire West Florida, the Government ought to recollect that they can acquire little vacant land, unless Morales’s unjust sales should be formally disavowed by his Catholic Majesty.
“I cannot object to the determination of the Executive with respect to my emoluments, and allowances; but from a paragraph in your letter of the 31st. October, I thought myself authorized to charge 400 dolls. per month for my services as Governor &c of Louisiana exclusive of my salary as Governor of the Mississippi Territory. The paragraph I allude to is in the following words—‘No particular provision is yet made, as compensation for the new service in which you are to be employed. The President authorizes you for the present to draw on the Department of War, at a rate not exceeding 400 dolls. per month to be computed from the Commencement of your journey to New-Orleans.’ I have made this quotation in order to justify myself for having heretofore charged (as you will discover by my accounts forwarded to the Secretary of the Treasury[)] for my extra compensation at the rate of 400 dolls. per month; I made the highest charge which was allowed me, under an impression, that it would not be disagreeable to the President, when I assured him that it fell far short of my actual expenditures.
“Perhaps there is not a place on the continent of America, where a public officer is subjected to as heavy expenses as New-Orleans, and that the markets are exhorbitantly high, every one who has visited the city must know. The probability is, that my expenses may hereafter be considerably curtailed; but on the first change of Government it was impossible to avoid the receiving many visits, and the entertain[in]g many respectable citizens and strangers.
“Perhaps it may be proper for me, in this place to observe that the Bill drawn upon the Secretary of War, for the personal expenses of the Commissioner[s] (the vouchers for which were carried on by General Wilkinson) was with me a matter of necessity. These expenses it was impossible for me to meet for permit me to say, that the whole of my compensation was expended in the purchase of furniture &c for the Government House which was occupied by the Commissioners, and for defraying some necessary personal expenses.
“I still hope, when the Government recollects the heavy expenses to which the Commissioners were unavoidably subjected, that no exceptions may be taken to their draft. I repeat that as long as my private or public emoluments held out, I met the private charges incident to my mission. My expenses from the Mississippi Territory were defrayed by myself. All the furniture essential to the comfortable accomodation of the Commissioners (except a few articles such as Glass ware and two small tables not exceeding in value 100 dollars) were purchased out of my private funds and which by use was considerably diminished in value. During my short residence in this city I have expended 715 dolls. more than my compensation, and if the draft of the Commissioners for their personal expenses should not be approved of, I Shall indeed be a considerable loser by the mission; but whatever the determination of the Government may be, I shall not complain.
“I will now Sir, proceed to a subject, which has of late occasioned me, some inquietude; I allude to my Ordinance creating the Louisiana Bank. In a late letter from the Secretary of the Treasury, that measure is greatly censured, and in a manner which authorizes me to think that I am so unfortunate as to have incurred a great share of Mr. Gallatin’s displeasure.
“In justification of my conduct on the occasion alluded to, I beg leave to state, that, I viewed a Bank as an institution more particularly of Territorial concern; one too, that was greatly desired by the citizens and which (judging from the prevalence of the Banking System in the United States) I was of opinion, would be of great public benefit. I had not the most distant idea that the Louisiana Bank would in the least degree prove injurious to the fiscal arrangements of the United States; on the contrary, I supposed it would serve as an accomodation to the Revenue Department. The Acts of Congress which conveyed the wishes of the Government with respect to the National Bank as respected Louisiana, I had no knowledge of, at the time my Ordinance was passed, nor of the wishes of the Secretary of the Treasury to establish a Branch Bank in New Orleans.
“With respect to my powers, I always thought, myself, that my power to grant a Charter was somewhat questionable, but the opinions of others here, appeared decided; And from considerations of political expediency I finally adopted the measure. Upon the exercise of cool reflection, I cannot charge myself with blame; my motives were pure, and the object contemplated, was in part effected. The Ordinance in question, was not hastily adopted; it was rather extorted from me by imperious circumstances; the pressing solicitude of the Citizens, and the probability there was, that it would tend to allay an alarming foment which at that time existed in the public mind. God knows, and I trust my general conduct will prove the fact to my fellow-men, that I am not arrogant of power, or desirous of extending my authority beyond its legitimate limits. The exercise of the high trust, with which the President honored me, was accepted in full expectation, that my discretionary powers would soon have ceased. I saw the difficulties which were in my way, and I entered upon my duties with a sincere diffidence. I knew that I hazarded much by the undertaking, for I was well aware, that should any misfortune attend my administration, it might eventually terminate in the loss of my political reputation, which humble as it is, is to me an invaluable treasure.
“Upon this subject, I have written fully to Mr. Gallatin, and to whom I refer you. The Louisiana Bank, will I believe fail of itself, and I think it most expedient to permit it to take that course. I shall however await the instructions of the President. The estimates you require of me shall be transmitted by the ensuing mail.”
